Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Dependent claims 10-16 objected to because they recite “the system” in the pre-amble, while their independent claim 9 is a method. For examination purposes, the claims will be interpreted as reciting “the method”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a system “comprising:  5a data server; one or more nodes in data communication with the data server;” it’s not clear what hardware components are performing the recited steps: 

“receiving a package authorized for shipment to a recipient at any of the one or more nodes;
transmitting a request for authorized transporters local to the node;
10selecting an authorized transporter based at least in part upon sender-provided criteria; 
the selected authorized transporter taking secure possession of the package from a selected one of the one or more nodes;
providing current package-tracking updates to at least the sender of the package; storing package-shipment details associated with said package to a distributed ledger; 
and delivering the package to the recipient.” 

 The dependent claims 2-8 inherit the rejections of their respective base claims and, as such are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-16 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of assigning an authorized transporter to pickup/deliver packages (as shown in the recited representative functions of the independent claims- receiving a package authorized for shipment to a recipient at any of the one or more nodes; request for authorized transporters local to the node;  10selecting an authorized transporter based at least in part upon sender-provided criteria; the selected authorized transporter taking secure possession of the package from a selected one of the one or more nodes; providing current package-tracking updates to at least the sender of the package; and delivering the package to the recipient)  Which is a method of organizing human activities because it recites 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017)—communicating information about a mail object using a personalized marking; Return Mail, Inc. v. USPS, No. 2016-1502 (Fed. Cir. Aug. 28, 2017)—relaying mailing address data. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("data server”, “one or more nodes in data communication with the data server”, “storing to a distributed ledger”, “creating an autonomous contract for execution” -all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements (""data server”, “one or more nodes in data communication with the data server”, “storing to a distributed ledger”, “creating an autonomous contract for execution”—see 
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, the claims add the elements “module” ”automated kiosks”, See Specification: ([0046] automated outdoor / indoor modular kiosk lockers serve as an ASF There is a main module which has a kiosk server , printer and scanner embedded into it . Other modules are slot modules which communicate back to the main module. This modular approach makes it easy to vary the ASF size based on the loading reported by the CBDR [0019],[0112] Kiosks 204 may take the form of outdoor or indoor modular lockers including one or more server , printer , and scanner)- they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0060812 A1) in view of Bednarek et al. (US 2015/0227890 A1) in further view of Schmeling et al ( US 2018/0096175 A1)
 As per Claim 1, Robinson teaches:
A system for distributed logistics, comprising:  5a data server; one or more nodes in data communication with the data server; ( par.25-26) 
receiving a package authorized for shipment to a recipient at any of the one or more nodes; transmitting a request for to the node;  10( par.75-76, par.78) Robinson does not explicitly teach  authorized local transporters. However, this is taught by Bendarek (par.220, the trusted driver query engine of the system may simply send messages to the trusted drivers in the system using contact information in the trusted driver profile. At step 920, the trusted driver query engine of the system generates a list of available local trusted drivers. In this context, local means within a specified distance (or time) from the pickup location. At step 923, the trusted driver query engine of the system selects one of the pending jobs (deliveries) from the list and sends a request and price query to all local drivers Par. 221,) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the local drivers feature for the same reasons it’s useful in Bendarek- namely, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time ( par.84) The claimed invention is merely a combination of old elements and in the combination each element would have 
 
Robinson further teaches selecting an authorized transporter based at least in part upon provided criteria; the selected authorized transporter taking secure possession of the package from a selected one of the one or more nodes; ( par.19, a person may have authorized their neighbor to pick up parcels for them from a locker bank , par.62,)  Robinson does not explicitly teach the sender provided criteria, however, this is taught by Bendarek (par.84, An OPTIMIZATION ENGINE 184 (384) for optimizing a selection among list items according to user preferences. For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time. par.220, Par. 221) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the sender provided criteria  feature for the same reasons it’s useful in Bendarek- namely, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time ( par.84) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
 

 providing current package-tracking updates ( par.54, , in response to a scan of the first parcel , the synchronized delivery system 110 may update tracking information associated with the first parcel ( e . g . , the PLD information ) in the one or more databases 140 to include a time and location of the scan , par. 72) Robinson does not explicitly teach providing information to at least the sender of the par.227, the logistics engine of the system confirms that the order for delivery has been picked up by the trusted driver. Then at step 1137, the system tracks the trusted driver en route and displays the trusted driver en route location and updates delivery time in real time at step 1140. As the driver approaches the delivery location, the logistics engine of the system may optionally, at Step 1143, notify the customer of the trusted driver's impending arrival at location) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the providing information  to sender feature for the same reasons it’s useful in Bendarek- namely, When the TRUSTED DRIVER accepts the order, a notification is sent immediately to the USER who placed the order to avoid duplicate fulfillment. The notification message preferably includes a link to site that allows the USER who placed the order to monitor the order fulfillment in real-time. ( par.376)The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 
Robinson further teaches storing package-shipment details associated with said package and delivering the package to the recipient ( par.93, once the parcels have been grouped into a particular locker , the system is configured to associate each particular parcel with the particular locker in memory . The system may , for example : ( 1 ) update tracking information associated with each parcel ; and ( 2 ) store the updated tracking information in memory, par.19 ) Robinson does not explicitly teach storing to a distributed ledger;  15creating an autonomous contract for execution of delivery of said package to said recipient;.  However, this is taught by Schmeling ( see at least: par.40, par.58, The package can also utilize smart - contract technology ( i . e . Ethereum, Hyperledger , or other smart - contract capability ) to trigger actions based on these verification functions . In one example, the smart - contract may trigger notifications to the sender and / or the recipient if tampering becomes evident at any point in transit. Par.129).  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the distributed ledger and autonomous contract features for the same reasons it’s useful in Schmeling - namely, provides an immutable record of transactions on the platform, and allows for auditing and tracking of units throughout the supply chain. ( par.40). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches: 
where the one or more nodes are automated indoor/outdoor 20kiosks.  ( par.37, a locker bank 170 , according to a particular embodiment , further comprises a plurality of lockers 310 of varying sizes ( e.g., small , medium , large , etc . ) .

As per claim 3, Robinson in view of Bendarek and Schmeling teaches claim 2 as above. Robinson further teaches: 
where the automated indoor/outdoor kiosks composed of modules (par.22-23, par.25, par.27) are 

As per claim 4, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches: 
where the one or more nodes are end nodes, transition nodes, or super nodes.  (par.19) 

As per claim 5, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches: 
the receiving the package and the taking secure possession of the package.  (par.78, the system is configured to receive the request to deliver the first parcel to the locker bank at least partially in response to receiving input of a machine - readable indicia ( e . g . , such as a linear barcode , QR code , RFID tag , electronic tag , or other suitable indicia ) , which may , for example , be printed on the first parcel and associated with tracking information for the first parcel. the system is configured to interpret a scanning of a machine - readable indicia associated with a particular parcel as a request to deliver the first parcel to the locker bank, par.19, par.62) Robinson does not explicitly teach accomplished at least in part by electronic verification, however, this is taught by Schmeling (par.54, the private keys of the seller, printer owner, manufacturer, shipper, or other party can be incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery. The entries in the blockchain may be publicly available or may be encrypted so that they are accessible only to the authorized parties. The authorization can come in several forms. In one instance, a visual code such as a barcode or Quick Response ( QR ) code can be displayed on the packaging which can be verified by a scan performed by a mobile device ( phone , tablet , point of sale terminal , etc . ) containing the private key of the relevant party) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the electronic verification features for the same reasons it’s useful in Schmeling - namely, to 

As per claim 6, Robinson in view of Bendarek and Schmeling teaches claim 5 as above. Robinson further teaches: 
While Robinson teach QR code (par.78,) Robinson does not explicitly teach the electronic verification includes use of a QR code. however, this is taught by Schmeling (par.54, the private keys of the seller, printer owner, manufacturer, shipper, or other party can be incorporated to prove that the party is who they say they are and that they are authorized to take custody or otherwise interact with the package at each stage of the supply chain and / or at each phase of the transaction. These authentications are written to the blockchain and create a record and audit trail of the package from inception to delivery. The entries in the blockchain may be publicly available or may be encrypted so that they are accessible only to the authorized parties. The authorization can come in several forms. In one instance, a visual code such as a barcode or Quick Response ( QR ) code can be displayed on the packaging which can be verified by a scan performed by a mobile device ( phone , tablet , point of sale terminal , etc . ) containing the private key of the relevant party) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the electronic verification 

As per claim 7, Robinson in view of Bendarek and Schmeling teaches claim 1 as above. Robinson further teaches: 
the selecting an authorized driver and the delivering the package to the recipient (par.19, par.98) 



 



 Robinson does not explicitly teach algorithmically optimized.  However, this is taught by Bendarek (par.84, An OPTIMIZATION ENGINE 184 (384) for optimizing a selection among list items according to user preferences. For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time. par.220, Par. 221) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the optimization  feature for the same reasons it’s useful in Bendarek- namely, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time ( par.84) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function 
 

As per claim 8, Robinson in view of Bendarek and Schmeling teaches claim 7 as above. Robinson further teaches: 
While Robinson teaches provided criteria.( par.62) Robinson does not explicitly teach the algorithmic optimization uses at least in part sender- provided criteria.  However, this is taught by Bendarek (par.84, An OPTIMIZATION ENGINE 184 (384) for optimizing a selection among list items according to user preferences. For example, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time. par.220, Par. 221, the trusted driver query engine of the system at step 973 runs an optimization engine and assigns the job one of the trusted drivers based upon user preferences.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the optimization and the sender criteria  features for the same reasons it’s useful in Bendarek- namely, allocating JOB assignments to TRUSTED DRIVERS based on cost and objectively estimated delivery time according to a selected or predetermined user preference as to lowest cost or quickest delivery time ( par.84) The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claims 9-16 recite similar limitations as claims 1-8, therefore they are rejected over the same rationales. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628     

                                                                                                                                                                                                   /RUPANGINI SINGH/Primary Examiner, Art Unit 3628